DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-20 have been examined.
Claim 6 has been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

The rejections under 35 U.S.C. 101 have been rendered moot by the 06/03/2022 claim amendments. It has been determined that the inventions of the amended independent claims are not directed to an abstract idea. Regarding Claims 1, 19 and 20, the claims require a vehicle to perform an inspection of itself, an inspection apparatus to perform a separate inspection of the vehicle, and a management apparatus to receive the inspection results of the vehicle and the inspection apparatus, and to transmit feedback information to the vehicle, where the Examiner has determined that the steps of transmitting data between the claimed systems and the transmission of feedback information are not extrasolution activity but are steps that are essential to the invention. Furthermore, a person cannot practically perform in the mind the steps of inspecting a vehicle to generate both the “first inspection data” and the “second inspection data”, as the claims require two separate systems to perform the two separate inspections to generate the “first inspection data” and the “second inspection data”, and a person cannot mentally act as two separate devices, and cannot mentally receive data from and transmit data to a system such as a vehicle. Therefore, the rejections under 35 U.S.C. 101 have been rendered moot by the 06/03/2022 claim amendments.

Response to Arguments
Applicant's arguments filed 06/03/2022 directed to Claims 1-5, 7-11, 19 and 20 have been fully considered but they are not persuasive. Applicant’s arguments directed to Claims 12-18 have been fully considered but are moot in view of the new ground(s) of rejection. See below.
The Examiner notes that while several rejections under 35 U.S.C. 112(a) and 112(b) have been rendered moot by the claim amendments, the claim amendments have also necessitated new grounds of rejection under 35 U.S.C. 112(a) and 112(b), as explained in the rejection.
Regarding the rejections under 35 U.S.C. 102(a)(1), the Applicant argues 
“However, Iwagami does not teach or suggest that the management center 3 determines the vehicle 2 is unauthorized based on each of the diagnosis code received from the vehicle 2 and the information of the vehicle number. 
Accordingly, Iwagami does not describe at least, for example, the features of "receive, from an inspection target vehicle, first inspection data ... receive, from an inspection apparatus that is different from the inspection target vehicle, second inspection data that includes a result of second inspection of the inspection target vehicle; determine a vehicle state of the inspection tarqet vehicle based on the first inspection data and the second inspection data," as recited in amended independent claim 1”.
The arguments are not persuasive. Referring to Claim 1, the claim requires “determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data”, and Iwagami teaches shows that the management center must receive both the vehicle number information or “second inspection data” and the diagnosis code or “first inspection data” before determining if a vehicle state is that of an allowable vehicle, and also must register the vehicle number information as an allowable vehicle in a database upon the determination, therefore, the determination of a “vehicle state” being that of an allowable vehicle for a specific vehicle having specific vehicle number information must use both the vehicle number information and the diagnosis code, therefore, Iwagami teaches the above indicated limitation.
The Examiner notes that even merely requiring the receiving of the diagnosis code and the vehicle number information prior to determining if a vehicle is an allowable vehicle teaches the determination being “based on” the diagnosis code and the vehicle number information, which meets the above indicated claim limitation. Additionally, the determination of a “vehicle state” encompasses determining if a specific vehicle having a specific diagnosis code and specific vehicle number information is an allowable vehicle in order to register the specific vehicle in a database, and clearly this may only be done by first obtaining and analyzing the diagnosis code and vehicle number information, because if only the diagnosis code was used, then it would not be possible to register the vehicle number information as that of an allowable vehicle as done by Iwagami.
Therefore, it is clear that Iwagami teaches the amended limitations argued by the Applicant as seen above, and the arguments are not persuasive.

Regarding Claim 3, the Applicant argues
“Joyce does not remedy the above-noted deficiencies of Iwagami. Accordingly, the Applicant respectfully submits that claim 3 is also not taught, suggested or rendered obvious over the combination of Iwagami and Joyce based at least on the dependency on amended independent claim 1. Further, claim 3 recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claim 3 is believed to be patentable”.
The arguments are not persuasive for the reasons given above with respect to the rejections under 35 U.S.C. 102, and for the reasons given in the rejection. Also, the Applicant does not provide any specific argument to the rejection of specific limitations of Claim 3 in a manner that provides a rebuttal to the specific aspects of the Claim 3 rejection.
Therefore, the arguments are not persuasive.

Regarding Claims 5, 8, 10 and 14, the Applicant argues
“Itatsu does not remedy the above-noted deficiencies of Iwagami. Accordingly, the Applicant respectfully submits that claims 5, 8, 10, and 14 are also not taught, suggested or rendered obvious over the combination of Iwagami and Itatsu based at least on the dependency on amended independent claims 1, 7, and 12, respectively. Further, each of claims 5, 8, 10, and 14 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 5, 8, 10, and 14 are believed to be patentable”.
The arguments are not persuasive for the reasons given above with respect to the rejections under 35 U.S.C. 102, and for the reasons given in the rejection. Also, the Applicant does not provide any specific argument to the rejection of specific limitations of Claims , 8, 10 and 14 in a manner that provides a rebuttal to the specific aspects of the Claim , 8, 10 and 14 rejections.
Therefore, the arguments are not persuasive.

Regarding Claim 15, the Applicant argues
“Hitomi does not remedy the above-noted deficiencies of Iwagami. Accordingly, the Applicant respectfully submits that claim 15 is also not taught, suggested or rendered obvious over the combination of Iwagami and Hitomi based at least on the dependency on amended independent claim 12. Further, claim 15 recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claim 15 is believed to be patentable”.
The arguments are not persuasive for the reasons given above with respect to the rejections under 35 U.S.C. 102, and for the reasons given in the rejection. Also, the Applicant does not provide any specific argument to the rejection of specific limitations of Claim 15 in a manner that provides a rebuttal to the specific aspects of the Claim 15 rejection.
Therefore, the arguments are not persuasive.

As already stated above, the arguments directed to Claims 12-18 are moot in view of the new grounds of rejection.
All other arguments not addressed above are moot in view of the new grounds of rejection.
All claims are rejected. New grounds of rejection under 35 U.S.C. 112(a), 112(b) and 102 have been necessitated by the amendments. Prior art Sankovsky et al. (9,520,006) is introduced. See the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 7, the subject matter is the entirety of the claim resulting from the amendments, which includes “A vehicle, comprising:
a central processing (CPU) configured to:
execute first inspection of the vehicle to output , wherein
the vehicle is an inspection target vehicle, and
the first inspection data includes first inspection of the inspection target vehicle;
receive, from an inspection apparatus that is different from the inspection target vehicle, second inspection data that includes a result of second inspection of the inspection target vehicle;
determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data;
transmit a result of the determination of the vehicle state of the inspection target vehicle; 
receive feedback information based on the transmission of the [[a ]]result of the determination of  ”.
The amendments to the claim introduce new matter not present in the application as originally filed. As can be seen by simply viewing the drawings of the present application, there is no embodiment where a vehicle receives “second inspection data” and determines a vehicle state using both first and second inspection data and then transmits information a result of the determination and receives feedback information in response. The vehicle of the disclosure only performs a determination of a vehicle state using “first inspection data”, and does not use “second inspection data” in addition to “first inspection data” to perform this determination as presently claimed, which can be easily seen by simply viewing the branch corresponding to the vehicle “11” in FIGS. 3-5. The Examiner also notes that the amended claim requires the vehicle to receive data twice, with a first reception being the “second inspection data” and a second reception being the “feedback information”, which is also not disclosed, as seen by viewing the viewing the branch corresponding to the vehicle “11” in FIGS. 3-5, where the vehicle “11” transmits once and receives once.
As such, there is no indication in the specification that the inventors had possession of a vehicle, comprising: a central processing unit (CPU) configured to: execute first inspection of the vehicle to output first inspection data, wherein the vehicle is an inspection target vehicle, and the first inspection data includes a result of the first inspection of the inspection target vehicle; receive, from an inspection apparatus that is different from the inspection target vehicle, second inspection data that includes a result of second inspection of the inspection target vehicle; determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data; transmit a result of the determination of the vehicle state of the inspection target vehicle; and receive feedback information based on the transmission of the result of the determination of the vehicle state of the inspection target vehicle.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 8, the claim recites “wherein the CPU is further configured to transmit, to an apparatus from which the feedback information is received, performance result of one of specific a specific work, and the one of the specific process or the specific work is based on ”.
It is unclear what difference there is, if any, between a “specific process” and a “specific work”. The claim does not define what is or is not considered a “process” or “work”, making it unclear how or if the limitations of a “specific process” and a “specific work” are different.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwagami (JP2016192079A).

Regarding Claim 1, Iwagami teaches the claimed management apparatus, comprising:
a central processing (CPU) (“…the management center 3 (diagnostic device 9)…”, see P[0026] and “…the management center 3 is provided with a communication device 7, a request processing device 8, a diagnostic device 9, a database 10, and the like, which are connected to each other…The request processing device 8 includes a computer, and performs various kinds of processing such as the control of the entire management center 3”, see P[0016]) configured to:
receive, from an inspection target vehicle,[[ use]] first inspection data that includes a result of first inspection of the [[an ]]inspection target vehicle (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]);
receive, from an inspection apparatus that is different from the inspection target vehicle, second inspection of the inspection target vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]);
determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data (“Then, in the vehicle 2 (request processing device 12) that has received the signal, the diagnosis result (determination information) of the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023] and “When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2, and registers vehicle number information and the like as an allowable vehicle in the database 10”, see P[0024], also see “…the vehicle 2 recognized by the vehicle recognition system 4 is an authorized vehicle 2 registered in the database 10”, see P[0037] and “…on condition that all of the diagnostic codes of the vehicle 2 are normal, entry of the vehicle 2 into the automatic travel lane L is permitted…”, see P[0038], where this shows that the management center must receive both the vehicle number information or “second inspection data” and the diagnosis code or “first inspection data” before determining if a vehicle state is that of an allowable vehicle, and even merely receiving of the diagnosis code and the vehicle number information prior to determining if a vehicle is an allowable vehicle teaches the determination being “based on” the diagnosis code and the vehicle number information, which shows that Iwagami teaches the “determine” step, and additionally, the determination of a “vehicle state” encompasses determining if a specific vehicle having a specific diagnosis code and specific vehicle number information is an allowable vehicle in order to register the specific vehicle number information in a database as done by Iwagami);
generate the determination of the  (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]); and
(“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]).

Regarding Claim 2, Iwagami teaches the claimed management apparatus according to claim 1, wherein the feedback information includes improvement instruction information for the inspection target vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2…the request processing unit 8 functions as an entry permission unit. In this way, the vehicle 2 (driver) who has received the admission permission enters (moves) into the automatic travel lane L, and then performs a changeover operation to the automatic operation by the automatic travel device 13”, see P[0024], where the entry permission signal may be interpreted as “improving” the movement or position of the vehicle into the automatic travel lane, making the entry permissions signal equivalent to including “includes improvement instruction information” within the broadest reasonable interpretation of the claim, as “improvement” is a subjective term that the claim does not define, and the claim does not define “improvement instruction information”).

Regarding Claim 4, Iwagami teaches the claimed management apparatus according to claim 1, wherein the CPU is further configured to transmit to a notification destination apparatus  (“…notifies the information (vehicle number information) of an unauthorized vehicle 2 to another permitted vehicle 2 traveling in the vicinity of the unauthorized vehicle 2”, see P[0027], where  a “notification destination apparatus” is undefined by the claim and encompasses any apparatus).

Regarding Claim 19, Iwagami teaches the claimed vehicle inspection system, comprising:
that includes a first central processing unit (CPU) configured to execute first inspection of the inspection target vehicle to output first inspection data that includes a result of the first inspection of the inspection target vehicle (“…a vehicle 2…”, see P[0014] and “…the vehicle information acquisition device 14 is connected to the ECUs in the vehicle 2”, see P[0020]);
an inspection apparatus different from the inspection target vehicle, wherein the inspection apparatus includes a second CPU configured to execute second inspectionof the inspection target vehicle to output second inspection data that includes a result of the second inspection of the inspection target vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014], where a “second CPU” is implicit for the reader “5”, as it is an electronic device that photographs a vehicle, reads a license plate, and transmits data to the management center, all of which require the use of some type of processor or “CPU”); and
a management apparatus that includes a third CPU (“…the management center 3 is provided with a communication device 7, a request processing device 8, a diagnostic device 9, a database 10, and the like, which are connected to each other…The request processing device 8 includes a computer, and performs various kinds of processing such as the control of the entire management center 3”, see P[0016]) configured to:
receive the first inspection data from the inspection target vehicle (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]);
receive the second inspection data from the inspection apparatus (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]);
determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data (“Then, in the vehicle 2 (request processing device 12) that has received the signal, the diagnosis result (determination information) of the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023] and “When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2, and registers vehicle number information and the like as an allowable vehicle in the database 10”, see P[0024], also see “…the vehicle 2 recognized by the vehicle recognition system 4 is an authorized vehicle 2 registered in the database 10”, see P[0037] and “…on condition that all of the diagnostic codes of the vehicle 2 are normal, entry of the vehicle 2 into the automatic travel lane L is permitted…”, see P[0038], where this shows that the management center must receive both the vehicle number information or “second inspection data” and the diagnosis code or “first inspection data” before determining if a vehicle state is that of an allowable vehicle, and even merely receiving of the diagnosis code and the vehicle number information prior to determining if a vehicle is an allowable vehicle teaches the determination being “based on” the diagnosis code and the vehicle number information, which shows that Iwagami teaches the “determine” step, and additionally, the determination of a “vehicle state” encompasses determining if a specific vehicle having a specific diagnosis code and specific vehicle number information is an allowable vehicle in order to register the specific vehicle number information in a database as done by Iwagami);
generate the determination of the inspection target vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]); and 
transmit the feedback information to the inspection target vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]).

Regarding Claim 20, Iwagami teaches the claimed information processing method for a vehicle inspection system that includes (“…a vehicle 2…”, see P[0014]), an inspection apparatus different from the inspection target vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]) (“…the management center 3 is provided with a communication device 7, a request processing device 8, a diagnostic device 9, a database 10, and the like, which are connected to each other…The request processing device 8 includes a computer, and performs various kinds of processing such as the control of the entire management center 3”, see P[0016]) 
executing inspection target vehicle, first inspection of the inspection target vehicle for [[and ]]transmitting first inspection data that includes first inspection of the inspection target vehicle (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]);
executing second inspection of the inspection target vehicle for [[and ]]transmitting second inspection data that includes second inspection of the inspection target vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]);
receiving, by the management apparatus, the first inspection data (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]) and the second inspection data (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]);
determining, by the management apparatus, a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data (“Then, in the vehicle 2 (request processing device 12) that has received the signal, the diagnosis result (determination information) of the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023] and “When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2, and registers vehicle number information and the like as an allowable vehicle in the database 10”, see P[0024], also see “…the vehicle 2 recognized by the vehicle recognition system 4 is an authorized vehicle 2 registered in the database 10”, see P[0037] and “…on condition that all of the diagnostic codes of the vehicle 2 are normal, entry of the vehicle 2 into the automatic travel lane L is permitted…”, see P[0038], where this shows that the management center must receive both the vehicle number information or “second inspection data” and the diagnosis code or “first inspection data” before determining if a vehicle state is that of an allowable vehicle, and even merely receiving of the diagnosis code and the vehicle number information prior to determining if a vehicle is an allowable vehicle teaches the determination being “based on” the diagnosis code and the vehicle number information, which shows that Iwagami teaches the “determine” step, and additionally, the determination of a “vehicle state” encompasses determining if a specific vehicle having a specific diagnosis code and specific vehicle number information is an allowable vehicle in order to register the specific vehicle number information in a database as done by Iwagami);
generating, by the management apparatus, [[the ]]feedback information based on a result of the determination of the inspection target vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]) 
transmitting, by the management apparatus to the inspection target vehicle, the feedback information (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]).



Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankovsky et al. (9,520,006).

Regarding Claim 12, Sankovsky et al. teaches the claimed inspection apparatus, comprising:
a central processing (CPU) (“The system may further include an analysis engine having a processor configured to execute instructions stored in a memory device”, see col.2, particularly lines 1-21) configured to:
receive, from an inspection target vehicle, first inspection data that includes a result of first inspection of the inspection target vehicle, wherein the inspection target vehicle is different from the inspection apparatus (“…the analysis engine 412 may receive information from one or more of the management device 104, the OBD system 106, the telematics system 440 and/or signals received from the sensors 434...the analysis engine may further receive…an identified issue (e.g., a fault code, an out of specification sensor reading, etc.) with one or more components of the vehicle”, see col.24, particularly lines 7-57);
execute second inspection of the to output second inspection data that includes a result of the second inspection of the inspection target vehicle (“…an image of an exterior surface of the vehicle for analysis using a video analysis algorithm by the analysis engine 412 to determine whether the exterior surface or vehicle components are damaged (e.g., rusted, torn, bent, etc.)…”, see col.24, particularly lines 7-57); [[and]]
determine based on the the second inspection data (“The analysis engine 414 may tabulate and/or analyze results from a plurality of tests associated with the regulatory inspection process (e.g., the safety inspection, the emissions inspection, etc.). In some cases, the analysis engine 412 may be configured to communicate, via the network 414 to the governmental and/or regulatory agency computing system 470 and/or the business organization computing system 120, an indication that the vehicle passed or failed, or is predicted to pass or fail, one or more tests during the regulatory inspection process”, see col.24, particularly lines 58-67 and col.25, particularly lines 1-15); and
transmit, to a management apparatus, determination of the vehicle state of the inspection target vehicle to generate feedback information  (“The analysis engine 414 may tabulate and/or analyze results from a plurality of tests associated with the regulatory inspection process (e.g., the safety inspection, the emissions inspection, etc.). In some cases, the analysis engine 412 may be configured to communicate, via the network 414 to the governmental and/or regulatory agency computing system 470 and/or the business organization computing system 120, an indication that the vehicle passed or failed, or is predicted to pass or fail, one or more tests during the regulatory inspection process”, see col.24, particularly lines 58-67 and col.25, particularly lines 1-15).

Regarding Claim 13, Sankovsky et al. teaches the claimed inspection apparatus according to claim 12, wherein the CPU is further configured to:
receive, from the inspection target vehicle, vehicle identification information to identify the inspection target vehicle (“This information may be used by the analysis engine as rules for examining the data received from the sensors 434, the telematics system 440, the OBD system 106, the camera(s) 436, and/or the microphone(s) 438 corresponding to one or more vehicle systems”, see col.23, particularly lines 11-49, where any data obtained from a vehicle, such as sensor data that is analyzed by the analysis engine, may be used to identify the vehicle);
and transmit, to the management apparatus, the result of the determination of the vehicle state the vehicle identification information  (“…the analysis engine 412 may be configured to provide (e.g., communicate via a network) a passing or failing result and/or testing data for the test, or a portion of the test, directly to the appropriate governmental or regulatory body (e.g., the governmental/regulatory agency computing system 470 via the network 414. In other cases, the analysis engine 412 may provide results and/or testing data to the computing system 120…”, see col.24, particularly lines 61-67 and col.25, particularly lines 1-15, where clearly the “testing data” refers to data being used in any test, where such data may be used to identify a vehicle as it obtained from the vehicle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Joyce et al. (2018/0046182).

Regarding Claim 3, Iwagami does not expressly recite the claimed management apparatus according to claim 1, wherein the feedback information includes control information to [[for ]]remotely control .
However, Joyce et al. (2018/0046182) teaches a server that provides instructions to a vehicle, where the vehicle undertakes remedial action based on the instructions (Joyce et al.; see Claim 1, also see P[0067]-P[0086]), where the instructions are provides to the vehicle by the server based on an indication of a failure mode of the vehicle that is based on vehicle diagnostic data (Joyce et al.; see P[0024-P[0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Joyce et al., and wherein the feedback information includes control information to remotely control the inspection target vehicle, as rendered obvious by Iwagami, in order to provide for “managing failure modes in an autonomous vehicle” (Iwagami; see P[0004]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Itatsu et al. (JP2007310896A).

Regarding Claim 5, Iwagami does not expressly recite the claimed management apparatus according to claim 1, further comprising[[:]] a memory 
CPU is further configured to:
receive, from the inspection target vehicle, of specific , wherein the specific process is based ; and
update, based on the performance result, the feedback information stored in the memory .
However, the Examiner first notes for the record the misleading nature of the claim. The claim recites “wherein the specific process is based ”, however, the claimed and disclosed invention is not capable of determining if a “process” is performed based on “the feedback information”. Therefore, the limitation of “wherein the specific process is based ” is directed to an intended use that does not further limit the claim.
In view of the above, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious “updating” any stored information of some system remote from a vehicle.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and for the management apparatus according to claim 1 to further be comprised of a memory configured to store the feedback information, wherein the CPU is further configured to receive, from the inspection target vehicle, a performance result of a specific process, wherein the specific process is based the feedback information, and update, based on the performance result, the feedback information stored in the memory, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).



Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Kumar et al. (2017/0200325).

Regarding Claim 7, Iwagami teaches the claimed vehicle, comprising:
a central processing (CPU) (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017]) configured to:
execute first inspection of the vehicle to output (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017]), wherein
the vehicle is an inspection target vehicle, and
the first inspection data includes first inspection of the inspection target vehicle (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]);
…
determine a vehicle state of the inspection target vehicle based on the first inspection data…(“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]);
transmit a result of the determination of the vehicle state of the inspection target vehicle (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]); 
receive feedback information based on the transmission of the [[a ]]result of the determination of  (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]) .
Iwagami does not expressly recite the claimed
receive, from an inspection apparatus that is different from the inspection target vehicle, second inspection data that includes a result of second inspection of the inspection target vehicle;
determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data.
However, the Examiner first notes for the record that the claimed invention is not disclosed, and the claim is directed to new matter not present in the application as originally filed. As can be seen by simply viewing the drawings, there is no embodiment where a vehicle receives “second inspection data” and determines a vehicle state using both first and second inspection data and then transmits information a result of the determination and receives feedback information in response. The vehicle of the disclosure only performs a determination of a vehicle state using “first inspection data”, and does not use “second inspection data” to perform this determination, which can be easily seen by simply viewing the branch corresponding to the vehicle “11” in FIGS. 3-5. The Examiner also notes that the amended claim requires the vehicle to receive data twice, with a first reception being the “second inspection data” and a second reception being the “feedback information”, which is also not disclosed, as seen by viewing the viewing the branch corresponding to the vehicle “11” in FIGS. 3-5, where the vehicle “11” transmits once and receives once. For the sake of compact prosecution, the limitations directed to new matter are addressed in view of the prior art as seen below.
Regarding the above indicated limitations that are directed to new matter and that are not expressly taught by Iwagami, the limitations simply add an additional step of the vehicle receiving data and modifying the step of the vehicle determining a vehicle state using this received data. Prior art Kumar et al. (2017/0200325) teaches a vehicle computer requesting and receiving a performance message from a server, and comparing data determined by the computer with data of the received performance message, and using the result of the determination to perform an on-board diagnostic (OBD) test (Kumar et al.; P[0028] and P[0034]-P[0035]), where these teachings of a vehicle system using received data in addition to stored data to determine a result renders obvious the additional step and modification indicated above.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Kumar et al. and to simply modify Iwagami et al. to include the steps of Kumar et al. with the steps of Iwagami et al. and to receive, from an inspection apparatus that is different from the inspection target vehicle, second inspection data that includes a result of second inspection of the inspection target vehicle, and determine a vehicle state of the inspection target vehicle based on the first inspection data and the second inspection data, as rendered obvious by Kumar et al., where the modification could involve simply the system of Iwagami determining a diagnosis code using stored data and additional data received from an external source such as a server, and then transmitting this code and receiving feedback information in response as claimed, in order to provide for “saving energy and increasing operating efficiency” (Kumar et al.; see P[0008]).

Regarding Claim 9, Iwagami teaches the claimed vehicle according to claim 7, wherein
the CPU is further configured to transmit result of the determination of the vehicle state (“Then, in the vehicle 2 (request processing device 12) that has received the signal, the diagnosis result (determination information) of the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023] and “…the vehicle 2 is provided with a vehicle position detecting function…”, see P[0021], where a vehicle position may be considered vehicle identification information), and
the vehicle identification information is for identification of (see the above citations of this claim rejection, where a vehicle position may be considered as being “for” identification of a vehicle).
The limitations “and the vehicle identification information is for identification of ” are directed to an intended use that do not further limit the claim, as made clear by the limitation “is for”.



Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Kumar et al. (2017/0200325) further in view of Itatsu et al. (JP2007310896A).

Regarding Claim 8, Iwagami does not expressly recite the claimed vehicle according to claim 7, wherein
the CPU is further configured to transmit, to an apparatus from which the feedback information is received, performance result of one of specific a specific work, and
the one of the specific process or the specific work is based on .
However, the limitation of “the one of the specific process or the specific work is based on ” is directed to an intended use that does not further limit the claim. The claimed and disclosed invention is not capable of determining if a “process” or “work” is “based on” any “feedback information”. For example, P[0111] of the Applicant’s specification recites “Then, in step S52, the vehicle 11 transmits a performance result obtained when a predetermined process or work is performed in response to the feedback information, to the management apparatus 14. For example, after the tire exchange is performed, the driver of the vehicle 11 would select the item for tire re-inspection displayed on the display such that the vehicle 11 performs tire re-inspection. The vehicle 11 performs re-inspection of the tire and detects that a result of measurement of the air pressure in the inside of the tire and a result of wear inspection of the tire surface remain within normal ranges, and transmits a result of the detection as a performance result to the management apparatus 14”, however, the disclosed invention is not capable of determining the motivation for the driver to repair the scratch, such as in a situation where the driver did not receive or view the “feedback information” and simply exchanged the tire. Therefore, the limitation of “the one of the specific process or the specific work is based on ” is directed to an intended use that does not further limit the claim, as the claimed invention is not capable of determining if any “process” or “work” is “based on” any “feedback information”.
In view of the above, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious “updating” any stored information of some system remote from a vehicle.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and wherein the CPU is further configured to transmit, to an apparatus from which the feedback information is received, a performance result of one of a specific process or a specific work, and the one of the specific process or the specific work is based on the feedback information, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]), where to simply provide this record to any system in communication with the vehicle, such as the management center of Iwagami that is equivalent to the claimed “apparatus”, would be obvious and in fact trivial to such a person having ordinary skill in the art, in order to provide an apparatus such as a computer system of a management center with any information that may be used to manage a vehicle.

Regarding Claim 10, Iwagami does not expressly recite the claimed vehicle according to claim 7, wherein the CPU is further configured to transmit result of the determination of the vehicle state the first inspection in the past, or feedback history information relating to the feedback information in the past.
However, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious transmitting “at least one of vehicle inspection situation information the first inspection in the past, or feedback history information relating to the feedback information in the past”, such as “vehicle inspection situation information” which is equivalent to a record of maintenance.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and wherein the CPU is further configured to transmit the result of the determination of the vehicle state together with at least one of vehicle inspection situation information, inspection history information relating to the first inspection in the past, or feedback history information relating to the feedback information in the past, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Kumar et al. (2017/0200325) further in view of Kumabe (2017/0352201).

Regarding Claim 11, Iwagami does not expressly recite the claimed vehicle according to claim 7, wherein the CPU is further configured to:
recognize a place as an inspection section on a road; and
start the first based on the recognition of the .
However, Kumabe (2017/0352201) teaches an in-vehicle unit that begins a self-terminal diagnosis process to diagnose itself when the in-vehicle unit starts vehicle roadside communication with a roadside instrument (Kumabe; see P[0100] and P[0132]), where communication with a roadside instrument may be achieved using a short range communicator (Kumabe; see P[0054]). Therefore, a person having ordinary skill in the art would recognize that a start of short range communication with a roadside unit as a condition for starting a self-diagnosis process is equivalent to recognizing “a place as an inspection section on a road”, as clearly moving within communication range with the roadside unit will occur at a specific section of road in proximity to the roadside unit, where because the claim does not define how to “recognize a place”, the claim encompasses detection of a signal corresponding to the “place” as recognition of the “place” within broadest reasonable interpretation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Kumabe, and wherein the CPU is further configured to: recognize a place as an inspection section on a road; and start the first inspection of the vehicle based on the recognition of the inspection section, as rendered obvious by Kumabe, in order to “diagnose whether an in-vehicle unit itself or other nearby in-vehicle units normally operate” (Kumabe; see P[0002]) and so that a “roadside instrument may determine whether a sensor” in an “in-vehicle unit” is “normal” (Kumabe; see P[0237]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky et al. (9,520,006) in view of Itatsu et al. (JP2007310896A).

Regarding Claim 14, Sankovsky et al. does not expressly recite the claimed inspection apparatus according to claim 12, wherein the CPU is further configured to:
receive, from the inspection target vehicle, at least one of vehicle inspection situation information, inspection history information relating to the first inspection in the past, or feedback history information relating to the feedback information in the past; and
transmit, to the management apparatus, the result of the determination of the vehicle state the at least one of the vehicle inspection situation information the inspection history information the feedback history information relating to the feedback information .
However, as explained in the parent claim rejection, Sankovsky et al. teaches the step of “transmit, to the management apparatus, the result of the determination of the vehicle state” (“The analysis engine 414 may tabulate and/or analyze results from a plurality of tests associated with the regulatory inspection process (e.g., the safety inspection, the emissions inspection, etc.). In some cases, the analysis engine 412 may be configured to communicate, via the network 414 to the governmental and/or regulatory agency computing system 470 and/or the business organization computing system 120, an indication that the vehicle passed or failed, or is predicted to pass or fail, one or more tests during the regulatory inspection process”, see col.24, particularly lines 58-67 and col.25, particularly lines 1-15).
Furthermore, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious transmitting “at least one of vehicle inspection situation information the first inspection in the past, or feedback history information relating to the feedback information in the past”, such as “vehicle inspection situation information” which is equivalent to a record of maintenance.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sankovsky et al. with the teachings of Itatsu et al., and wherein the CPU is further configured to receive, from the inspection target vehicle, at least one of vehicle inspection situation information, inspection history information relating to the first inspection in the past, or feedback history information relating to the feedback information in the past, and transmit, to the management apparatus, the result of the determination of the vehicle state together with the at least one of the vehicle inspection situation information, the inspection history information, or the feedback history information relating to the feedback information, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky et al. (9,520,006) in view of Hitomi et al. (JP2014016883A).

Regarding Claim 15, Sankovsky et al. does not expressly recite the claimed inspection apparatus according to claim 12, wherein the CPU is further configured to transmit, to the management apparatus, the result of the determination of the vehicle state together with vehicle inspection situation information that includes inspection apparatus identification information to identify .
However, as explained in the parent claim rejection, Sankovsky et al. teaches the step of “transmit, to the management apparatus, the result of the determination of the vehicle state” (“The analysis engine 414 may tabulate and/or analyze results from a plurality of tests associated with the regulatory inspection process (e.g., the safety inspection, the emissions inspection, etc.). In some cases, the analysis engine 412 may be configured to communicate, via the network 414 to the governmental and/or regulatory agency computing system 470 and/or the business organization computing system 120, an indication that the vehicle passed or failed, or is predicted to pass or fail, one or more tests during the regulatory inspection process”, see col.24, particularly lines 58-67 and col.25, particularly lines 1-15).
Furthermore, Hitomi et al. (JP2014016883A) teaches a server obtaining an identifier of a roadside machine that comprises a camera that may capture an image of a vehicle (Hitomi et al.; see P[0033], P[0035], P[0043] and P[0046]), which shows it to be conventional in the art to receive “identification information” for identifying an “inspection apparatus”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sankovsky et al. with the teachings of Hitomi et al., and wherein the CPU is further configured to transmit, to the management apparatus, the result of the determination of the vehicle state together with vehicle inspection situation information that includes inspection apparatus identification information to identify the inspection apparatus, as rendered obvious by Hitomi et al., in order to, for a roadside device as the “inspection apparatus”, determine “information indicating whether or not the road in the vicinity of the installation location of the roadside device is a dangerous location” (Hitomi et al.; see P[0070]), and in order to relate a position of a specific identified “inspection apparatus” to the information captured by the “inspection apparatus”.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky et al. (9,520,006).

Regarding Claim 16, Sankovsky et al. does not expressly recite the claimed inspection apparatus according to claim 12, wherein the inspection apparatus is in different from the inspection target vehicle.
However, the claim is directed to an obvious design choice of the specific placement or location of an apparatus, where this design choice may be achieved by simply placing the “inspection apparatus” into a vehicle. Therefore, any device that performs the steps of the “inspection apparatus” and is capable of being placed into a vehicle teaches Claim 16. In view of this, the analysis engine of Sankovsky et al. may be realized as an application running on a user device that is clearly capable of being placed in a vehicle, such as a “desktop computer, laptop computer, tablet computer, smart phone, personal media device, or the like” (“…the user device 110. The user device 110 may be a personal computing device (e.g., desktop computer, laptop computer, tablet computer, smart phone, personal media device, or the like) associated with vehicle system 102 (e.g., a personal computing device associated with an owner and/or operator of the vehicle associated with vehicle system 102)…The user device 110 may further include an analysis engine 412, such as an analysis application running on the operating system of the user device 110”, see col.11, particularly lines 45-64).
Therefore, for a device corresponding to or including the analysis engine to be “in a vehicle” as claimed is an obvious design choice in view of Sankovsky et al., as the user device of Sankovsky et al. such as a “smart phone” (“The user device 110 may be a…smart phone, personal media device…”, see col.11, particularly lines 45-64) may clearly be placed inside any vehicle, which would not involve any modification of the user device, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow for “the inspection apparatus is in different from the inspection target vehicle”, such as by simply placing the user device of Sankovsky et al. in a vehicle different from a vehicle being inspected, in order to conveniently allow for use of the user device from any suitable location, such as by a user of the user device carrying the user device inside a vehicle where the user sits, while the analysis engine of the device performs an inspection process.



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sankovsky et al. (9,520,006) in view of Iwagami (JP2016192079A).

Regarding Claim 17, Sankovsky et al. does not expressly recite the claimed inspection apparatus according to claim 12, wherein the inspection apparatus is a Road Side Unit (RSU).
However, the claim is directed to an obvious design choice of naming an “inspection apparatus” a “Road Side Unit (RSU)”, where for any device capable of performing the claimed steps corresponding to the “inspection apparatus”, simply placing this device at a location corresponding to what may be considered as being the side of a road would then result in the device being equivalent to the claimed “Road Side Unit (RSU)”. In view of this, the analysis engine of Sankovsky et al. may be realized as an application running on a user device such as a “desktop computer, laptop computer, tablet computer, smart phone, personal media device, or the like” (“…the user device 110. The user device 110 may be a personal computing device (e.g., desktop computer, laptop computer, tablet computer, smart phone, personal media device, or the like) associated with vehicle system 102 (e.g., a personal computing device associated with an owner and/or operator of the vehicle associated with vehicle system 102)…The user device 110 may further include an analysis engine 412, such as an analysis application running on the operating system of the user device 110”, see col.11, particularly lines 45-64), where clearly if the user device is a tablet computer, laptop computer or smart phone, the user device is the capable of being placed at a location corresponding to what may be considered as being the side of a road, therefore, the user device of Sankovsky et al. is clearly capable of functioning as a roadside unit.
Additionally, Iwagami (JP2016192079A) teaches a vehicle recognition system that includes a device positioned at an appropriate position of a specific road in order to obtain information related to a vehicle and to then transmit this information to a management center (Iwagami; “The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sankovsky et al. with the teachings of Iwagami, and wherein the inspection apparatus is a Road Side Unit (RSU), as rendered obvious by Iwagami, in order to “photograph a vehicle” (Iwagami; see P[0014]) and in order to “manage the entry to and exit from an automatic traveling road of an automatic driving vehicle” (Iwagami; see Overview).

Regarding Claim 18, Sankovsky et al. does not expressly recite the claimed inspection apparatus according to claim 12, wherein the CPU is further configured to:
recognize the inspection target vehicle; and
start the second inspection target vehicle based on the recognition of the inspection target vehicle .
However, Iwagami (JP2016192079A) teaches a vehicle recognition system that includes a device positioned at an appropriate position of a specific road in order to obtain information related to a vehicle of a vehicle number read from a license plate and to then transmit the number to a management center, where the device transmits information to a management center (Iwagami; “The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]), where the steps of recognizing a vehicle such as by the vehicle license plate and subsequently transmitting the information to a management center is equivalent to starting a “second inspection process”, as the transmission of the vehicle number to the management center occurs after recognizing the number.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sankovsky et al. with the teachings of Iwagami, and wherein the CPU is further configured to: recognize the inspection target vehicle; and start the second inspection of the inspection target vehicle based on the recognition of the inspection target vehicle, as rendered obvious by Iwagami, in order to “photograph a vehicle” (Iwagami; see P[0014]) and in order to “manage the entry to and exit from an automatic traveling road of an automatic driving vehicle” (Iwagami; see Overview).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662